Title: To George Washington from John Lawson, 17 March 1787
From: Lawson, John
To: Washington, George



Sir
Dumfries March 17th 1787

I am sorry it has not been in my power to comply with my promise to you by sending up the Negro Fellow we talked about at Mr Fendall’s before this time.
I gave directions to the Overseer with whom he now lives to send him up about ten days ago & having been from home since expected he had been sent accordingly; but on my return I find that he had the misfortune, the very day before he was to have set off, to cut his leg so badly that he has not been able to walk since & I am affraid will not soon—As soon as he recovers I shall send him to you unless I have your directions otherwise, & if he suits you upon examination you may have him on the same terms I purchased. I am very respectfully Sir Your mo: obt Servt

Jno. Lawson

